724 S.E.2d 912 (2012)
STATE
v.
John Donald MATTHEWS.
No. 49P12-1.
Supreme Court of North Carolina.
April 12, 2012.
William D. Auman, for Matthews, John Donald.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 6th of February 2012 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 12th of April 2012."